               IN THE UNITED STATES DISTRJCT COURT
                  FOR THE DISTRJCT OF DELAWARE

WILLIAMSBURG FURNITURE,
INC.


                       Plaintiff,
                                       Civil Action No. 19-1993-CFC
                 v.

LIPPERT COrv.lPONENTS, INC.,


                       Defendant.


James Lennon, DEVLIN LAW FIRM LLC, Wilmington, Delaware

           Counsel for Plaintiff

Francis DiGiovanni, Thatcher Rahmeier, DRINKER BIDDLE & REATH LLP,
Wilmington, Delaware; Andrew McCoy, Kendall Griffin, Reid Dodge, FAEGRE
BAKER DANIELS LLP, Indianapolis, Indiana

           Counsel for Defendant




                        MEMORANDUM OPINION




January 21, 2020
Wilmington, Delaware
                                                        COL~CONNOLLY
                                             UNITED STATES DISTRICT JUDGE

      Plaintiff Williamsburg Furniture Inc. filed a complaint for ( 1) a declaratory

judgment that it does not infringe U.S. Patent No. 8,739,300 (the #330 patent)

because "that patent is invalid and/or unenforceable" and (2) a judgment against

Defendant Lippert Components Inc. for false advertising and unfair competition in

violation of 15 U.S.C. §1125(a)(l)(B) (the Lanham Act claim). D.I. 1 at 1. In its

Answer to the Complaint, Lippert asserted counterclaims against Williamsburg for

infringement of the #330 patent and U.S. Patent Nos. 8,984,690 and 9,173,502.

D.I.81 III.4. Before me is Lippert's motion to transfer venue under 28 U.S.C. §

1404(a). D.I. 13. Lippert requests that I transfer the case to the Northern District

of Indiana. Id. at 1. For the reasons discussed below, I will grant Lippert's

request.

      I.     BACKGROUND

      Delaware has one-and only one-connection to this case: it is Lippert's

place of incorporation. The Northern District of Indiana, on the other hand, has

numerous connections to this case. Both parties are headquartered and have a

place of business in the Northern District. See D.I. 14 at 3-4; D.I. 20 at 2-3. The

accused products are designed and manufactured in the Northern District. D.I. 20

at 12. The majority of the third parties and third-party witnesses that Williamsburg
identified in its Complaint are located in the Northern District. See D.I. 1 ,r,r 7, 9,

11, 13, 21-42, 52-54; D.I. 14 at 8-9; D.I. 20 at 6. And several of the asserted

claims arise from events that occurred in the Northern District.

      II.    DISCUSSION

      Section 1404(a) provides that "[f]or the convenience of the parties and

witnesses, in the interests of justice, a district court may transfer any civil action to

any other district or division where it might have been brought." 28 U.S.C. §

1404(a). It is undisputed that this action could have been brought in the Northern

District of Indiana. D.I. 14 at 11; D.I. 20 at 9. Thus, the only issue before me is

whether I should exercise my discretion under § 1404(a) to transfer the case to the

Northern District of Indiana.

      Defendants have the burden "to establish that a balancing of proper interests

weigh[s] in favor of the transfer." Shutte v. Armco Steel Corp., 431 F.2d 22, 25

(3d Cir. 1970). This burden is heavy. "[U]nless the balance of convenience of the

parties is strongly in favor of [the] defendant[s], the plaintiff's choice of forum

should prevail." Id. (emphasis in original) (internal quotation marks and citation

omitted).

       The proper interests to be weighed in deciding whether to transfer a case

under§ 1404(a) are not limited to the three factors recited in the statute (i.e., the

convenience of the parties, the convenience of the witnesses, and the interests of


                                            2
justice). Jumara v. State Farm Ins. Co., 55 F.3d 873, 879 (3d Cir. 1995).

Although there is "no definitive formula or list of the factors to consider" in a

transfer analysis, the court in Jumara identified 12 interests "protected by the

language of§ 1404(a)." Id. Six of those interests are private:

             [ 1] plaintiffs forum preference as manifested in the
             original choice; [2] the defendant's preference; [3]
             whether the claim arose elsewhere; [4] the convenience
             of the parties as indicated by their relative physical and
             financial condition; [5] the convenience of the
             witnesses-but only to the extent that the witnesses may
             actually be unavailable for trial in one of the fora; and [6]
             the location of books and records (similarly limited to the
             extent that the files could not be produced in the
             alternative forum).

Id. (citations omitted). The other six interests are public in nature:

             [7] the enforceability of the judgment; [8] practical
             considerations that could make the trial easy, expeditious,
             or inexpensive; [9] the relative administrative difficulty
             in the two fora resulting from court congestion; [10] the
             local interest in deciding local controversies at home;
             [11] the public policies of the fora; and [12] the
             familiarity of the trial judge with the applicable state law
             in diversity cases.

Id. at 879-80 (citations omitted). As the parties have not identified relevant factors

beyond these 12 interests, I will balance the Jumara factors in deciding whether to

exercise the discretion afforded me by§ 1404(a).




                                           3
             1. Plaintiff's Forum Preference

      This factor clearly weighs against transfer. The parties agree on that much.

They disagree, however, about the amount of weight I should give this factor in

conducting the balancing of interests called for by Jumara. Lippert argues that

Williamsburg's forum choice "is entitled to minimal (if any) weight in

Williamsburg's favor." D.I. 14 at 13. Williamsburg contends that I should give its

forum choice "paramount consideration." D.I. 20 at 10.

      In Shutte, the Third Circuit held that "[i]t is black letter law that a plaintiffs

choice of a proper forum is a paramount consideration in any determination of a

transfer request" brought pursuant to § 1404(a), and that this choice "should not be

lightly disturbed." 431 F.2d at 25 (internal quotation marks and citation omitted).

The parties have not cited and I am not aware of any Third Circuit or United States

Supreme Court case that overruled Shutte. Jumara cited Shutte favorably and

reiterated Shutte' s admonition that "the plaintiffs choice of venue should not be

lightly disturbed." Jumara, 55 F.3d at 879 (internal quotation marks and citation

omitted). Thus, I agree with Williamsburg that binding Third Circuit law compels

me to treat its forum choice as "a paramount consideration" in the§ 1404(a)

balancing analysis.

      Lippert, however, asks me to ignore Shutte's unambiguous language (and

Jumara's endorsement of Shutte) and instead give Williamsburg's forum choice


                                           4
"minimal[] weight" because the parties are located in Indiana and "the facts giving

rise to this case have no connection with [Delaware]." See D.I. 14 at 12-13.

Lippert cites in support of its position certain opinions issued by district courts in

the Third Circuit that appear to assign less weight to a plaintiffs forum choice

when the forum is not the plaintiffs "home forum." See id. at 12. I am not,

however, persuaded that these opinions are consistent with Shutte. I will instead

follow Judge Stapleton's lead in Burroughs Wellcome Co. v. Giant Food, Inc., 392

F. Supp. 761 (D. Del. 1975).

      Like Judge Stapleton, I read Shutte' s "statement of 'black letter law' as an

across-the-board rule favoring plaintiffs choice of forum." Id. at 763. As Judge

Stapleton explained in rejecting the "home-turf' rule argued by the defendant in

Burroughs:

                     The court's decision in Shutte to give weight to the
             plaintiff's choice of forum is not an application of any of
             the criteria recited in[§ 1404(a)]. Assuming jurisdiction
             and proper venue, weight is given to plaintiffs choice
             because it is plaintiff's choice and a strong showing
             under the statutory criteria in favor of another forum is
             then required as a prerequisite to transfer. One can
             perhaps debate whether plaintiffs choice should be given
             any weight at all in a transfer context, but assuming it is
             to be given some weight in cases where the plaintiff lives
             in the forum state, it is difficult to see why it should not
             also be given weight when the plaintiff lives in [another]
             state. . . . [The] plaintiffs contact or lack thereof with
             the forum district will ordinarily be reflected in the
             'balance' of conveniences, but that contact, per se, is
             unrelated to anything in Shutte, or Section 1404(a).
                                           5
Id. at 763 n.4.

       I, too, find it difficult to understand why the plaintiffs forum choice in and

of itself merits less weight when the plaintiff has no ties to the selected forum or

when the facts underlying the controversy occurred elsewhere. I do not mean to

suggest that these two latter considerations will not influence the overall transfer

analysis. On the contrary, because these considerations are subsumed and given

weight under Jumara factors 3 (whether the claim arose elsewhere), 4

(convenience of the parties), 5 (convenience of the witnesses), 6 (location of books

and records), 8 (practical considerations that could make the trial easy, expeditious,

or inexpensive), and 10 (the local interest in deciding local controversies at home),

a defendant seeking to transfer a case when neither the plaintiff nor the facts giving

rise to the case have any connection to the selected forum will generally have less

difficulty in meeting its burden to establish that the Jumara factors weigh strongly

in favor of transfer.

       I do not believe that the Federal Circuit's opinion in In re Link_A_Media

Devices Corp., 662 F.3d 1221 (Fed. Cir. 2011) compels a different conclusion. In

Link_A_Media, the Federal Circuit vacated this court's denial of a § 1404(a)

motion to transfer a patent case filed here by a non-United States company. Id at

1222. The Federal Circuit held that this court committed a "fundamental error [in]

making [the plaintiffs] choice of forum and the fact of [the defendant's]
                                           6
incorporation in Delaware effectively dispositive of the transfer inquiry." Id. at

1223. Although the Federal Circuit did not cite Shutte in Link_A_Media, it applied

Third Circuit law and noted that "[t]o be sure, the Third Circuit places significance

on a plaintiffs choice of forum." Id.

      In dicta in Link_A_Media, the court noted that "[w ]hen a plaintiff brings its

charges in a venue that is not its home forum, ... that choice of forum is entitled to

less deference." Id. I understand this statement, however, to apply only when the

plaintiff, like the plaintiff in Link_A_Media, is a non-United States company. I

draw this inference because the court cited in support of its statement two Supreme

Court decisions, Sinochem International Co. v. Malaysia International Shipping

Corp., 549 U.S. 422 (2007) and Piper Aircraft Co. v. Reyno, 454 U.S. 235 (1981),

neither of which involved transfer motions brought pursuant to§ 1404(a). Rather,

in both Sinochem and Piper Aircraft, the Supreme Court reviewed dismissals of

actions filed by non-United States plaintiffs based on the common-law forum non

conveniens doctrine. As the Court explained in Piper Aircraft, "1404(a) transfers

are different than dismissals on the ground offorum non conveniens." 454 U.S. at

253. Unlike§ 1404(a), "[t]he common-law doctrine offorum non conveniens has

continuing application [in federal courts] only in cases where the alternative forum

is abroad, and perhaps in rare instances where a state or territorial court serves

litigational convenience best." Sinochem, 549 U.S. at 430 (second alteration in


                                           7
original) (internal quotation marks and citation omitted). The doctrine "is designed

in part to help courts avoid conducting complex exercises in comparative law" and

thus enables a district court to dismiss the case where it would be otherwise

"required to untangle problems in conflict of laws, and in law foreign to itself."

Piper Aircraft, 454 U.S. at 251 (internal quotation marks and citation omitted).

Because these concerns about foreign law and comparative law issues are not

implicated by a§ 1404(a) transfer motion in a patent case filed by a domestic

plaintiff, I understand Link_A_Media to say that a plaintiffs forum choice in a

patent case merits "less deference" for§ 1404(a) purposes only if the plaintiff does

not reside in the United States.

      In this case, Williamsburg is a domestic corporation, and therefore I will

follow Shutte and give Williamsburg's forum choice paramount consideration in

balancing the Jumara factors.

             2. Lippert's Forum Preference

      The parties agree that this factor favors transfer. D.I. 13 at 13; D.I. 20 at 11.

             3. Whether the Claim Arose Elsewhere

      This factor favors transfer because several of the asserted claims arose from

events that occurred in the Northern District of Indiana and none of the claims

arose from events that occurred in Delaware. Williamsburg's declaratory

judgment claim is based on: ( 1) correspondence that occurred in the Northern


                                          8
District between Lippert and Allure, a company located in the Northern District,

D.I. 1 ,r 8; D.I. 14 at 5; D.I. 20 at 6; (2) correspondence between Lippert's pre-suit

counsel located near the Northern District and counsel for Williamsburg located in

the Northern District, D.I. 1 ,r 9; D.I. 14 at 5-6, 14; (3) Lippert's statements to

Heartland, a company based in the Northern District, D.I. 1 ,r 11; D.I. 14 at _6; D.I.

20 at 6; and (4) Lippert's correspondence with MORyde, a company based in the

Northern District, and the ensuing lawsuit that Lippert brought against MORyde in

the Northern District, D.I. 1 ,r 17; D.I. 14 at 6. Moreover, Williamsburg's Lanham

Act Claims are based on Lippert's alleged statements to Williamsburg's customers

located in the Northern District. D.I. 1 ,r,r 5, 14; D.I. 14 at 7.

      According to Williamsburg, its invalidity and fraud claims arose from events

that occurred outside of the Northern District of Indiana. It asserts that the

invalidity claims are based on Williamsburg's "marketing events" in Louisville,

Kentucky. D.I. 1 ,r,r 43, 56; D.I. 20 at 12. And it asserts that the fraud claim arose

from Lippert' s filing of applications for patents with the United States Patent and

Trademark office, located in Alexandria, Virginia. D.I. 1 ,r,r 54, 59; D.I. 20 at 6,

12.

       Finally, Lippert's patent infringement counterclaims are based on

Williamsburg's design, manufacture, use, sales, offers to sell, and marketing of the

accused products. Lippert asserts that those activities occur out of Williamsburg's


                                             9
headquarters located in the Northern District of Indiana. D.I. 14 at 14.

Williamsburg admits that it develops, designs, and manufactures the accused

products in the Northern District, D.I. 20 at 12, but it asserts that other infringing

activities occur throughout the country because the accused products are sold and

used throughout the country, id. at 11.

      Given that at least some of the asserted claims arose in whole or in part in

the Northern District and no claims arose in Delaware, this factor favors transfer.

             4. The Convenience of The Parties as Indicated by Their Relative
                Physical and Financial Condition
      This factor weighs slightly against transfer. "[A]bsent some showing of a

unique or unexpected burden, a company should not be successful in arguing that

litigation in its state of incorporation is inconvenient." ADE Corp. v. KLA-Tencor

Corp., 138 F. Supp. 2d 565,573 (D. Del. 2001).

      Lippert has shown that there would be advantages to litigating this case in

the Northern District of Indiana as opposed to Delaware. Neither party has a

physical presence or employees in Delaware. D.I. 14 at 15. Instead, both parties

are headquartered and have places of business in the Northern District. Id. at 15.

Also, none of the claims arose in Delaware while some arose in the Northern

District. Finally, the parties have not alleged that any related third parties or third-

party witnesses are located in Delaware while a majority of the third parties

identified in the Complaint are located in the Northern District.

                                           10
      Still, because Lippert, a Delaware corporation, has not established that

Delaware is a uniquely or unexpectedly burdensome forum, the convenience of the

parties weighs slightly against transfer. See ADE, 138 F. Supp. at 573.

             5. The Convenience of Witnesses

      This factor carries weight "only to the extent that the witnesses may actually

be unavailable for trial in one of the fora." Jumara, 55 F.3d at 879; see also Smart

Audio Techs., LLC v. Apple, Inc., 910 F. Supp. 2d 718, 732 (D. Del. 2012) (noting

that this factor applies only insofar as "a witness actually will refuse to testify

absent a subpoena"). In addition, "witnesses who are employed by a party carry no

weight," because "each party is able, indeed, obligated to procure the attendance of

its own employees for trial." Affymetrix, Inc. v. Synteni, Inc., 28 F. Supp. 2d 192,

203 (D. Del. 1998). In considering this factor, "the Court should be particularly

concerned not to countenance undue inconvenience to third-party witnesses ...

who have no direct connection to the litigation." Intellectual Ventures I LLC v.

Altera Corp., 842 F. Supp. 2d 744, 757 (D. Del. 2012), mandamus denied sub nom.

In re Altera Corp., 494 F. App'x 52 (Fed. Cir. 2012).

      Nothing in the parties' filings suggests that anyone-whether they be third

parties or employees-would be unwilling to testify at trial in Delaware.

Accordingly, following Jumara, even though neither party has identified a witness

who resides in Delaware and it is undisputed that many of the witnesses and


                                           11
relevant third parties are located in Northern District of Indiana, I will give this

factor no weight and treat it as neutral.

             6. The Location of Books and Records

      Jumara instructs me to give weight to the location of books and records only

"to the extent that the files [and other documentary evidence] could not be

produced in the alternative forum." 55 F.3d at 879. In this case, Lippert has not

identified with particularity any evidence that could not be produced in Delaware.

On the other hand, there are no relevant books or records in Delaware.

Accordingly, this factor is neutral.

             7. Enforceability of The Judgment

      The parties agree that this factor is neutral. D.I. 14 at 18; D.I. 20 at 14.

             8. Practical Considerations

      Jumara instructs me to give weight to "practical considerations that could

make the trial easy, expeditious, or inexpensive." 55 F.3d at 879. This factor

strongly favors transfer. Neither Williamsburg nor Lippert has a connection with

Delaware other than Lippert' s incorporation status. By contrast, both companies

are headquartered in the Northern District. Moreover, all but eight of the 21 third

parties identified in the Complaint reside in the Northern District of Indiana. D.I.

14 at 8-9. Five of those remaining third parties reside in Illinois, which is closer to

Indiana than Delaware; the other three are located in China, Turkey, and Florida


                                            12
and would find the Northern District of Indiana just as convenient as Delaware. Id.

Finally, the parties have not indicated that any evidence is located in Delaware.

Yet because some of the asserted claims arose in the Northern District and the

accused products are designed and manufactured in the Northern District, evidence

is likely located in the Northern District.

             9. Relative Administrative Difficulty Due to Court Congestion

      Given the districts' relative caseloads, this factor favors transfer. According

to the most recent data provided by the Administrative Office of the United States

Courts, 2,400 civil cases were filed in this District between July 1, 2018 and June

30, 2019. See Admin. Office of the U.S. Courts, Table C-3,

https://www.uscourts.gov/statistics/table/c-3/statistical-tables-federal-

judiciary/2019/06/30. By comparison, 2,191 civil cases were filed in the Northern

District of Indiana. Id.

      The data also shows that as of June 30, 2019 there were 1,093 weighted

filings per judge in this district as compared to 467 weighted filings per judge in

the Northern District. See Admin. Office of the U.S. Courts, Judicial Caseload.

Profiles, https://www.uscourts.gov/statistics/table/na/federal-court-management-

statistics/2019/06/30-1. Weighted filings "account for the different amounts of

time district judges require to resolve various types of civil and criminal actions."

Admin. Office of the U.S. Courts,Explanation ofSelected Terms,


                                              13
https://www.uscourts.gov/sites/default/files/explanation-selected-tenns-district-

march-2012_0.pdf. Cases that require substantially more judicial resources than

the average civil case because of their complexity and scope receive a higher

weight. Id.

      Given that the number of weighted filings are significantly higher in the

District of Delaware than in the Northern District, this factor favors transfer.

              10. Local Interest in Deciding Local Controversies at Home

      This factor is neutral. Both Indiana and Delaware have an interest in

adjudicating claims against their citizens. In this case, Lippert is a citizen of

Delaware and Indiana, and Williamsburg is a citizen of Indiana.

              11. Public Policies of The Fora

      Delaware's public policy encourages Delaware corporations to resolve their

disputes in Delaware courts. Round Rock Research, LLC v. Dell, Inc., 904 F.

Supp. 2d 374,378 (D. Del. 2012). That concern is irrelevant here, however, since

Williamsburg is not a Delaware corporation, and Lippert, which is a Delaware

corporation, does not want to litigate here. See NST Glob., LLC v. Sig Sauer, Inc.,

2019 WL 2994696, at *3 (D. Del. July 9, 2019). This factor is thus neutral.

              12. Familiarity of The Trial Judges with The Applicable State
                 Law in Diversity Cases

      The parties agree that this factor is neutral. D.I. 14 at 22; D.I. 20 at 16.

                              *     *      *      *      *
                                           14
      In sum, of the 12 Jumara factors, four weigh in favor of transfer, two weigh

against transfer, and six are neutral. Having considered the factors in their totality

and treated Williamsburg's choice of this forum as a paramount consideration, I

find that Lippert has demonstrated that the Jumara factors weigh strongly in favor

of transfer. I will therefore grant Lippert's request to transfer the case to the

Northern District of Indiana.

      The Court will enter an order consistent with this Memorandum Opinion.




                                           15
